 
 
I 
111th CONGRESS
1st Session
H. R. 1853 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2009 
Mrs. Kirkpatrick of Arizona introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To clarify the jurisdiction of the Secretary of the Interior with respect to the C.C. Cragin Dam and Reservoir, and for other purposes. 
 
 
1.Land withdrawal and reservation for Cragin Dam
(a)DefinitionsIn this section:
(1)Covered landThe term covered land means the parcel of land consisting of approximately 512 acres that—
(A)is located in the Counties of Coconino and Gila, Arizona; and
(B)is comprised of—
(i)approximately 300 feet of the crest of the Cragin Dam and associated spillway;
(ii)the reservoir pool of the Cragin Dam that consists of approximately 250 acres; and
(iii)the linear corridor and project facilities that—
(I)consist of approximately 262 acres; and
(II)are used for—
(aa)access to the Cragin Dam; and
(bb)the placement of tunnels, pipelines, penstocks, and electric transmission lines with respect to the Cragin Dam.
(2)Cragin DamThe term Cragin Dam means the C.C. Cragin Dam and Reservoir (including each water and power facility associated with the C.C. Cragin Dam and Reservoir).
(3)DepartmentThe term Department means the Department of the Interior.
(4)DistrictThe term District means the Salt River Project Agricultural Improvement and Power District.
(5)Linear corridorThe term linear corridor means a corridor—
(A)the width of which is approximately 200 feet;
(B)the length of which is approximately 11.5 miles;
(C)of which approximately 0.7 miles consists of an underground tunnel;
(D)a portion of which is located in—
(i)sec. 31, sec. 32, sec. 33, and sec. 34, T. 14 N., R. 11 E.;
(ii)sec. 36, T. 14 N., R. 10 E.;
(iii)sec. 4, sec. 5, sec. 6, sec. 7, and sec. 8, T. 13 N., R. 11 E.;
(iv)sec. 12, sec. 13, sec. 24, sec. 25, sec. 35, and sec. 36, T. 13 N., R. 10 E.; and
(v)sec. 1, sec. 11, sec. 12, sec. 14, and sec. 23, T. 12 N., R. 10 E., of the Gila and Salt River Meridians; and
(E)as generally depicted on the Map.
(6)MapThe term Map means the map entitled C.C. Cragin Dam and Reservoir Land and dated June 17, 2008.
(7)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
(b)Withdrawal of covered landSubject to valid existing rights, with respect to reclamation, the covered land is permanently withdrawn from all forms of—
(1)entry, appropriation, or disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
(c)Jurisdiction of Secretary of the InteriorThe Secretary of the Interior shall have exclusive jurisdiction—
(1)with respect to the covered land withdrawn by subsection (b); and
(2)to manage each reclamation project carried out on the covered land in accordance with section 213(i) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3532).
(d)Responsibility of Secretary of the Interior and DistrictIn accordance with paragraphs (4)(B) and (5) of section 213(i) of the Arizona Water Settlements Act (Public Law 108–451; 118 Stat. 3533), the Secretary of the Interior and the District shall ensure the compliance of each activity carried out at the Cragin Dam with each applicable Federal law (including regulations).
(e)Map
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall file a copy of the Map with—
(A)each appropriate committee of Congress;
(B)the Secretary;
(C)the Governor of the State of Arizona; and
(D)the Archivist of the United States.
(2)Force and effectEach copy of the Map filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct clerical and typographical errors in the Map.
(f)Management activities on covered land
(1)In generalIn accordance with paragraphs (2) and (3), the Secretary of the Interior, in consultation with the District, may enter into a contract with the Secretary to carry out management activities on the covered land.
(2)RequirementIn carrying out a management activity under paragraph (1), the Secretary shall ensure that the activity does not conflict with, or adversely affect, the operation, maintenance, or repair of the Cragin Dam, as determined by the Secretary of the Interior.
(3)Authorized management activitiesAuthorized management activities described in paragraph (1) include any activity agreed to between the Secretary and the Secretary of the Interior, including, with respect to the Cragin Dam—
(A)the management of—
(i)recreation;
(ii)wildland fire activities;
(iii)public conduct and law enforcement;
(iv)cultural resources; and
(v)other resources; and
(B)any other appropriate management activity.
(g)Access to Forest Service roads
(1)In generalTo carry out the operation, maintenance, and repair of the Cragin Dam, the Secretary—
(A)shall authorize employees of the Department and the District to use certain roads under the jurisdiction of the Forest Service, as determined by the Secretary in coordination with the Secretary of the Interior and the District; and
(B)may not require any individual described in subparagraph (A) to apply for, or possess, a permit, license, or other similar document as a condition for authorization to use any road described in that subparagraph.
(2)Compliance with Federal lawsIn carrying out an activity described in paragraph (1) through the use of roads authorized under that paragraph, the Department and the District shall comply with each applicable Federal law (including regulations). 
 
